At the last term of the court at this place the judgment in this case was, upon the report and opinion of the Commission of Appeals, reversed and the cause remanded. Both parties having insisted that there was error in the opinion and judgment of the court and moved that they be set aside, a rehearing was granted.
A reconsideration has not changed our opinion upon the main questions in the case; but we now think that we were in error in holding the allegations in the petition sufficient to authorize a judgment for appellant enjoining the collection of taxes assessed against him in excess of what they would have been if the exemption from taxation had not been allowed the water company. The plaintiff nowhere avers the amount of such excess, nor does he allege any other facts or amounts from which the excess may be arrived at by a mathematical calculation. In this respect the petition is not sufficient to support an action to restrain the collection of illegal taxes. In such cases the amount of the unlawful assessment must be averred. In fact it is apparent from the form of the petition and the prayer that the object of the suit was not merely to enjoin the collection of excessive taxes. Except upon this question we stand by the conclusions announced in the former opinion. It held that the suit was maintainable only as an action to restrain the collection of an excessive tax assessment resulting from an illegal exemption. We hold that it is not good for that purpose, and it follows that the judgment should be affirmed.
It is due to the Commission of Appeals to the learned judge who wrote the former opinion to say that this court is responsible for the error in that opinion.
The judgment is affirmed.
Affirmed.
Delivered June, 19, 1891. *Page 451